Title: Report on the Petition of Reuben Murray, [21 November 1792]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, November 21, 1792Communicated on November 22, 1792]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, to whom was referred, by the House of Representatives, the petition of Reuben Murray, respectfully submits the following Report.
The petition seeks compensation for certain advances, alleged to have been made in Canada, in the year 1776, for the benefit of a detachment of sick soldiers under the charge of the petitioner.
The nature of the claim is a meritorious one, but at this late date, a proper investigation is hardly possible. It is barred by the Acts of limitation: No claim prior to the present petition appearing to have been preferred against the United States.

No proofs accompany the petition.
The Secretary is, therefore, of opinion, that there does not appear sufficient ground for granting the prayer of the petition.
Which is humbly submitted.

Alexander Hamilton,Secry. of the Treasry.
Treasury Department,November 21st 1792.

